DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 11/04/2021 has been entered. Claims 1-9, 11, 15-44, 46-53, 55-58, and 62-71 are cancelled. Claim 72 is newly added. Claims 10, 12-14, 45, 54, 59-61, and 72 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/US17/47979 filed on 08/22/2017, which claims benefit of US Provisional Application No. 62/378,053 filed on 08/22/2016.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/378,053, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 10 recites “the daily dose of nicotinamide riboside is between 200 mg to 700 mg and at least 30 mg the daily dose of pterostilbene is between 45 mg to 250 mg” that is not disclosed or supported by the prior-filed Application No. 62/378,053. The prior-filed application disclosed only “nicotinamide riboside may be administered in an .

Withdrawn Claim Rejections
The rejection of claims 1, 3, 4, 6, 8, 14, 15, 34, 45, 49, 54, and 59-61 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 5-9 of the Final Rejection mailed on 08/06/2021, is withdrawn in view of cancelled claims 1, 3, 4, 6, 8, 15, 34, and 49, and amended claim 14, 45, 54, and 59-61. 
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 9 of the Final Rejection mailed on 08/06/2021, is withdrawn in view of amended claim 12.
The rejection of claims 1, 3, 4, 6, 8, 10, 12-15, 34, 45, 49, 54, and 59-61 under 35 U.S.C. 102(a)(2) as being anticipated by Horn, as set forth on pages 10-12 of the Final Rejection mailed on 08/06/2021, is withdrawn in view of cancelled claims 1, 3, 4, 6, 8, 15, 34, and 49, and amended claim 10. Claims 12-14, 45, 54, and 59-61 depend from claim 10.
The provisional rejection of claims 1, 10, 12, 14, 15, 34, 45, 49, 54, and 59-61 on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 20, 21, 30, 36, 40, 45, 49-51 of copending Application No. 16/768,267, as set forth on pages 14 to 15 of the Final Rejection mailed on 08/06/2021, is withdrawn in view of cancelled claims 1, 15, 34, and 49, and amended claim 10. Claims 12, 14, 45, 54, and 59-61 depend from claim 10.
withdrawn in view of cancelled claims 1, 3, 6, 8, 15, 34, and 49, and amended claim 10. Claims 12-14, 45, 54, 60, and 61 depend from claim 10.

Allowable Subject Matter
The amended claims 10 and 72 are allowed. Claims 12-14, 45, 54, and 59-61, depending from claim 10, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claims 10 and 72, directed to A method of reducing the prevalence of indicia of a neurodegenerative disease in a subject in need thereof comprising administering to the subject a composition consisting of nicotinamide riboside, pterostilbene and a pharmaceutically acceptable carrier and/or excipient, wherein the composition is administered to the subject daily, and the daily dose of nicotinamide riboside is between 200 mg to 700 mg (or is 500 mg) and the daily dose of pterostilbene is between 45 mg to 250 mg (or is 100 mg), are free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 08/06/2021, in which Horn (WO 2016/149277, published on September 22, 2016, PCT filed on March 15, 2016, and benefitted from the US Provisional Appl. 62/134,449 filed on March 17, 2015) disclosed a method of enhancing energy in a subject or of treating a mitochondrial energy disorder or disease in a subject or a mammal in need thereof, comprising administering to the subject a therapeutically effective amount of a nutritional composition comprising a synergistically effective amount of a combination of a NAD+ precursor and an ATP booster. The mitochondrial energy disorder or disease comprises Alzheimer's dementia. Parkinson's disease, Huntington disease, Aroyotrophic composition further comprises an effective amount of a mitochondria protecting nutrient, including pterostilbene, resveratrol, astaxanthin. The nutritional compositions further comprise a pharmaceutically-acceptable carrier. Some examples of pharmaceutically acceptable carriers are sugars such as lactose, glucose and sucrose; starches such as corn starch and potato starch. The nutritional compositions are included in a tablet or a capsule. The therapeutically effective quantity is from 0.01 mg/kg to 1,000 mg/kg, or from about 0.01 mg/kg to about 75 mg/kg. The therapeutically effective dosage is included in one or more unitary dosage forms. A dietary supplement divided into a dose of 2 capsules per day for a total daily dose of 166.7 mg of Nicotinamide Riboside Chloride, about 500.0 mg of Acetyl L-Carnitine HCL, about 150.0 mg of Ancient peat and Apple extract, about 100.0 mg of R-Alpha Lipoic Acid, about 250.0 mg of Rhodiola rosea 3% rosavins, and about 25 mg of pterostilbene (page 4/25, [0017 and 0018]; pages 6/25 to 7/25, [0033, 0035, and 0037-0040]; 16/25, [0084]). The term "administering" means providing a pharmaceutical agent or composition to a subject, and includes administering by a medical professional and self-administering. The route of administering includes oral, transdermal, or by injection. The nutritional composition is administered on a daily basis (page 10/25, [0058]; page 11/25, [0065]; page 18/25, [0094]). However, the references did not teach or suggest the recitation “a composition consisting of nicotinamide riboside, pterostilbene and a pharmaceutically acceptable carrier and/or excipient… the daily dose of nicotinamide riboside is between 200 mg to 700 mg (or is 500 mg) and the daily dose of pterostilbene is between 45 mg to 250 mg (or is 100 mg)”, required by claim 10 or 72, and limited by the closed transitional phrase “consisting of” to exclude other active ingredient, such as resveratrol and astaxanthin, also disclosed by the reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 10, 12-14, 45, 54, 59-61, and 72 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623